Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The term “large area” in claims 1 and 9 is a relative term which renders the claim indefinite. The term “large” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be Since “large” area is not defined, the metes and bounds of the claims are unknown, which renders the claim indefinite. 
	Claims 2-8 and 10 are indefinite for depending on claims 1 or 9. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom (U.S. 5,129,758) in view of Saburi (U.S. 4,221,501) and Marawi et al (U.S. 2014/0259965). 
Regarding claim 1, Lindstrom teaches a sump pump irrigation assembly (10, seen in Fig 5) being configured to distribute water discharged from a sump pump (36) over a large area for reducing water erosion from the sump pump (water from sump 57 is discharged by pump 36 over an area without significant erosion, as disclosed in abstract), said assembly comprising:
a plurality of fluid fittings (fittings that make a connection to conduit 28; although not show, it is implied that conduit 28 needs fittings to sealingly connect the conduit to the pump on one side and to the distribution tube 20/62 on the other), a respective one of said fluid fittings being fluidly coupled to an outlet of a sump pump wherein said respective fluid fitting is configured to receive water from the outlet (as seen in Fig 5, the outlet of the pump 36 is connected to the fittings of conduit 28);

a drainage pipe (tube 62, seen in Figs 6-9), said drainage pipe being in fluid communication with said supply pipe (as seen in Fig 5) wherein said drainage pipe is configured to receive the water from said supply pipe (supply pipe 28 feeds sump water to the drainage tube 20), each of said drainage pipes having a plurality of holes (70 and 92) therein wherein each of said holes in each of said drainage pipes is configured to release the water outwardly therefrom thereby facilitating the water to be distributed over a large area for reducing erosion on the ground (as seen in Fig 6-9, holes 70 and 92 drain the pipe 62 to distribute water to area 30/96).
However, Lindstrom does not teach the assembly including a plurality of drainage pipes; wherein a plurality of cleanout fittings, each of said cleanout fittings being fluidly coupled between a respective pair of said drainage pipes thereby placing each of said drainage pipes in fluid communication with each other, each of said cleanout fittings having an access port being oriented perpendicular with said drainage pipes for accessing an interior of said cleanout fittings when said cleanout fittings are coupled to said drainage pipes wherein said access port on each of said cleanout fittings is configured to facilitate debris to be removed from said cleanout fittings.
Saburi teaches an underground irrigation system having a plurality of drainage pipes (water permeable pipes 1), wherein the pipes are connected in series and are in fluid communication with each other (as seen in Figs 1-2). 

Marawi teaches a residential soil irrigation system wherein a plurality of cleanout fittings (24), each of said cleanout fittings being fluidly coupled to drainage pipes (40), each of said cleanout fittings having an access port (upper section of 24) being oriented perpendicular with said drainage pipes (as seen in Fig 8) for accessing an interior of said cleanout fittings when said cleanout fittings are coupled to said drainage pipes wherein said access port on each of said cleanout fittings is configured to facilitate debris to be removed from said cleanout fittings (as disclosed in Par 0056, the access ports 24 allow for visual observation, trouble-shooting, flushing and/or maintenance).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindstrom and Saburi to incorporate the teachings of Marawi to provide access points in between the drainage pipes in order to allow for visual observation, trouble-shooting, flushing and/or maintenance of the pipes in the system, as taught by Marawi. In combination, the prior art teaches each of the cleanout fittings being fluidly coupled between a respective pair of said drainage pipes, since Saburi teaches the plurality of drainage pipes in fluid communication with each other. 
Regarding claim 2, Lindstrom, Saburi and Marawi teach the assembly according to claim 1, wherein each of said fluid fittings has a first end and a second end, each of said fluid fittings having a bend being centrally positioned between said first and second ends such that Roess (U.S. 2013/0074400) Figs 1 and 3, which show an elbow fitting with the claimed structure).
Regarding claim 3, Lindstrom, Saburi and Marawi teach the assembly according to claim 2, wherein said supply pipe (supply pipe 28 of Lindstrom) has a primary end (lower end) and a secondary end (upper end), said supply pipe being elongated between said primary and secondary ends (as seen in Fig 5 of Lindstrom), said second end of said respective fluid fitting insertably receiving said primary end of said supply pipe wherein said supply pipe is configured to extend downwardly along a wall of a building through which the outlet of the sump pump protrudes (lower end of pipe 28 connects to the fitting belonging to the elbow that attaches to the outlet of the pump 36, pipe 28 extends downwardly as seen in Fig 5; the assembly being capable of being placed along a building), said secondary end of said supply pipe having one of said fluid fittings being associated therewith (elbow fitting that connects the pump to the supply pipe 28), said first end of said associated fluid fitting insertably receiving said secondary end of said supply pipe wherein said associated fluid fitting is configured to be aligned with the ground (as seen in Fig 5, the elbow fitting that connects to the lower end of the supply pipe is parallel to the ground).

Claims 4-8 are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom (U.S. 5,129,758) in view of Saburi (U.S. 4,221,501) and Marawi et al (U.S. 2014/0259965); further in view of Bayley (U.S. 8,979,431).
Regarding claim 4, Lindstrom, Saburi and Marawi teach the assembly according to claim 3, wherein each of said drainage pipes has a first end, a second end and an outer wall extending therebetween (drainage pipe 62 of Lindstrom has opposite ends and an outer wall extending between them, as seen in Figs 6-7), said outer wall of each of said drainage pipes having said holes extending into an interior of said drainage pipes (holes 92 and 70 extend into the interior of the drainage pipes), said holes on a respective one of said drainage pipes being distributed between said first and second ends of said respective drainage pipe (as seen in Figs 6-7), said holes on each of said drainage pipes being arranged into a plurality of rows on said drainage pipes (row of holes 70), wherein said holes on each of said drainage pipes is configured to direct the water outwardly from said drainage pipes for irrigating plants on the ground when the sump pump is pumping the water (when the pump is running, water is directed outwardly from the pipe, as shown by arrow 100 in Fig 9, with treats surrounding soil, which irrigates any plant life in the observed area). However, they do not teach said holes on each of said drainage pipes being directed laterally away from said drainage pipe.
Bayley teaches an irrigation apparatus that includes a drain pipe (10) that has a plurality of holes 24 that dispense water out of the pipe in all directions (as seen in Fig 3), which includes a lateral direction, as there are holes placed on lateral sides of the tube. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindstrom to incorporate the 
Regarding claim 5, Lindstrom, Saburi, Marawi and Bayley teach the assembly according to claim 4, wherein each of said drainage pipes has a plurality of drain apertures (defined by bottom apertures 24 of Bayley) each extending into said interior of said drainage pipes, said drain apertures on a respective one of said drainage pipes being distributed between said first and second ends of said respective drainage pipe (as seen in Fig 3 of Bayley), said drain apertures on said respective drainage pipe being offset from said holes on said respective drainage pipe (bottom apertures 24 are offset from the other apertures 24, i.e. offset from the lateral apertures), each of said drain apertures on said respective drainage pipe being directed downwardly (bottom apertures 24 are directed downwardly) wherein said drain apertures on said respective drainage pipe is configured to drain residual water from said drainage pipes when the sump pump is not pumping the water (as disclosed in Col 5, lines 42-45 of Bayley, when water flow is shut off, water will drain out of apertures 24).
Regarding claim 6, Lindstrom, Saburi, Marawi and Bayley teach the assembly according to claim 4, wherein each of said cleanout fittings (24 of Marawi) has a primary end and a secondary end, said access port on each of said cleanout fittings being centrally positioned between said primary and secondary ends, said access port on each of said cleanout fittings being oriented to extend along a line being perpendicular to a line extending through said primary and secondary ends of said cleanout fittings (as stated claim 1 rejection above, in 
Regarding claim 7, Lindstrom, Saburi, Marawi and Bayley teach the assembly according to claim 6, further comprising a plurality of caps , each of said caps being positionable in said access port of a respective one of said cleanout fittings to close said access port on said respective cleanout fitting, each of said caps having an outer surface, said outer surface of each of said caps being threaded, said outer surface of each of said caps threadably engaging said bounding surface of said access port on said respective cleanout fitting (as disclosed in Par 0056 of Marawi, the cleanout fittings 24 have threaded caps at their top end, i.e. at their bounding surface).
Regarding claim 8, Lindstrom, Saburi, Marawi and Bayley teach the assembly according to claim 4, further comprising an end cap (24 of Lindstrom, seen in Figs 1-2) being coupled to a respective one of said drainage pipes being distally positioned to said supply pipe (cap 24 is on a distal side with respect to the supply pipe 28) for closing said respective drainage pipe, said end cap having a first end and a second end, said first end of said end cap insertably receiving said secondary end of said respective drainage pipe (as seen in Figs 1-2 of Lindstrom, a first end of cap 24 receives a secondary end of the drainage pipe, as claimed).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom (U.S. 5,129,758) in view of Saburi (U.S. 4,221,501), Bayley (U.S. 8,979,431) and Marawi et al (U.S. 2014/0259965).
Regarding claim 9, Lindstrom teaches a sump pump irrigation assembly (10, seen in Fig 5) being configured to distribute water discharged from a sump pump (36) over a large area for reducing water erosion from the sump pump (water from sump 57 is discharged by pump 36 over an area without significant erosion, as disclosed in abstract), said assembly comprising:
a plurality of fluid fittings (fittings that make a connection to conduit 28; although not show, it is implied that conduit 28 needs fittings to sealingly connect the conduit to the pump on one side and to the distribution tube 20/62 on the other), a respective one of said fluid fittings being fluidly coupled to an outlet of a sump pump wherein said respective fluid fitting is configured to receive water from the outlet (as seen in Fig 5, the outlet of the pump 36 is connected to the fittings of conduit 28), each of said fluid fittings having a first end and a second end, each of said fluid fittings having a bend being centrally positioned between said first and second ends such that each of said fluid fittings forms an elbow, said first end of said respective fluid fitting being fluidly coupled to the outlet (Lindstrom teaches an elbow fitting on conduit 28 with one end connected to the outlet of pump 28; these type of fittings have two ends and a bend in between the ends, as evidence by Roess (U.S. 2013/0074400) Figs 1 and 3, which show an elbow fitting with the claimed structure);
a supply pipe (conduit 28 is a supply pipe) being fluidly coupled to said fluid fitting that is fluidly coupled to the outlet wherein said supply pipe is configured to receive the water from 
a drainage pipe (tube 62, seen in Figs 6-9), said drainage pipe being in fluid communication with said supply pipe (as seen in Fig 5) wherein each of said drainage pipes is configured to receive the water from said supply pipe (supply pipe 28 feeds sump water to the drainage tube 20), each of said drainage pipes having a plurality of holes (70 and 92) therein wherein each of said holes in each of said drainage pipes is configured to release the water outwardly therefrom thereby facilitating the water to be distributed over a large area for reducing erosion on the ground (as seen in Fig 6-9, holes 70 and 92 drain the pipe 62 to distribute water to area 30/96), each of said drainage pipes having a first end, a second end and an outer wall extending therebetween (drainage pipe 62 of Lindstrom has opposite ends and an 
an end cap (24) being coupled to said drainage pipe (as seen in Figs 1-2) being distally positioned to said supply pipe (cap 24 is on a distal side with respect to the supply pipe 28) for closing said respective drainage pipe, said end cap having a first end and a second end, said first end of said end cap insertably receiving said secondary end of said respective drainage pipe (as seen in Figs 1-2 of Lindstrom, a first end of cap 24 receives a secondary end of the drainage pipe, as claimed).
However, Lindstrom does not teach the assembly including a plurality of drainage pipes; wherein said holes on each of said drainage pipes being directed laterally away from said drainage pipe, each of said drainage pipes having a plurality of drain apertures each extending into said interior of said drainage pipes, said drain apertures on a respective one of said drainage pipes being distributed between said first and second ends of said respective drainage pipe, said drain apertures on said respective drainage pipe being offset from said holes on said 
Saburi teaches an underground irrigation system having a plurality of drainage pipes (water permeable pipes 1), wherein the pipes are connected in series and are in fluid communication with each other (as seen in Figs 1-2). 

Bayley teaches an irrigation apparatus that includes a drain pipe (10) that has a plurality of holes (24) that dispense water out of the pipe in all directions (as seen in Fig 3), which includes a lateral direction, as there are holes placed on lateral sides of the tube; wherein each of said drainage pipes has a plurality of drain apertures (defined by bottom apertures 24) each extending into said interior of said drainage pipes, said drain apertures on a respective one of said drainage pipes being distributed between said first and second ends of said respective drainage pipe (as seen in Fig 3 of Bayley), said drain apertures on said respective drainage pipe being offset from said holes on said respective drainage pipe (bottom apertures 24 are offset from the other apertures 24, i.e. offset from the lateral apertures), each of said drain apertures on said respective drainage pipe being directed downwardly (bottom apertures 24 are directed downwardly) wherein said drain apertures on said respective drainage pipe is configured to drain residual water from said drainage pipes when the sump pump is not pumping the water (as disclosed in Col 5, lines 42-45 of Bayley, when water flow is shut off, water will drain out of apertures 24).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindstrom to incorporate the teachings of Bayley to provide holes all around the pipe in order to irrigate the soil in all directions, which would benefit the device of Lindstrom, since its drainage pipe is buried under 
Marawi teaches a residential soil irrigation system wherein a plurality of cleanout fittings (24), each of said cleanout fittings being fluidly coupled to drainage pipes (40), each of said cleanout fittings having an access port (upper section of 24) being oriented perpendicular with said drainage pipes (as seen in Fig 8) for accessing an interior of said cleanout fittings when said cleanout fittings are coupled to said drainage pipes wherein said access port on each of said cleanout fittings is configured to facilitate debris to be removed from said cleanout fittings (as disclosed in Par 0056, the access ports 24 allow for visual observation, trouble-shooting, flushing and/or maintenance); and a plurality of caps, each of said caps being positionable in said access port of a respective one of said cleanout fittings to close said access port on said respective cleanout fitting, each of said caps having an outer surface, said outer surface of each of said caps being threaded, said outer surface of each of said caps threadably engaging said bounding surface of said access port on said respective cleanout fitting (as disclosed in Par 0056, the cleanout fittings 24 have threaded caps at their top end, i.e. at their bounding surface).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindstrom to incorporate the teachings of Marawi to provide access points in between the drainage pipes in order to allow for visual observation, trouble-shooting, flushing and/or maintenance of the pipes in the system, as taught by Marawi. In combination, the prior art teaches each of the cleanout fittings being fluidly coupled between a respective pair of said drainage pipes, since Saburi teaches the .

Claim 10 is are rejected under 35 U.S.C. 103 as being unpatentable over Lindstrom (U.S. 5,129,758) in view of Saburi (U.S. 4,221,501), Bayley (U.S. 8,979,431) and Marawi et al (U.S. 2014/0259965); further in view of Middleton (U.S. 10,472,830).
Regarding claim 10, Lindstrom, Saburi, Bayley and Marawi teach the assembly according to claim 9. However, they do not teach the assembly further comprising a receiver having a rectangular entry port wherein said rectangular entry port is configured to insertably receive a downspout on a gutter for receiving water from the downspout, said receiver having an outlet, said outlet insertably receiving said primary end of said supply pipe wherein said supply pipe is configured to receive the water from the downspout.
Middleton teaches a rain irrigation system comprising a receiver (200) having a rectangular entry port (defined by 305) wherein said rectangular entry port is configured to insertably receive a downspout on a gutter (915) for receiving water from the downspout (as seen in Figs 1-4), said receiver having an outlet (345), said outlet insertably receiving said primary end of a supply pipe (350) wherein said supply pipe is configured to receive the water from the downspout (as seen in Fig 2, water from the gutter is sent to outlet 345 and out to supply pipe 350).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Lindstrom to incorporate the teachings of Middleton to provide means to collect rain water from a gutter and send it to the supply pipe in order to make use of some rain water to irrigate the ground and any plant life nearby (as disclosed col 1, lines 39-41 of Middleton).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN C BARRERA whose telephone number is (571)272-6284.  The examiner can normally be reached on M-F Generally 10am-4pm and 6-8pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARTHUR O. HALL can be reached on 571-270-1814.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUAN C BARRERA/
Examiner, Art Unit 3752

/QINGZHANG ZHOU/               Primary Examiner, Art Unit 3752